,~·-                                                                                                                                                 _;.-~·11
 AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page 1 ofl
                                                                                                                                                    },
                                                                                                                                                  j .,/     II
                                                                                                                                                            I!
                                                                                                                                                            u

                                     UNITED STATES DISTRICT COURT                                                                                           Ii
                                                                                                                                                            i!
                                                SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                                                                                              I:
                                                                             JUDGMENT IN A CRIMINAL CASE                                                    I,
                                      V,                                     (For Offenses Committed On or After November 1, 1987)
                                                                                                                                                            1:

                       Manolo Galvan-Orozco                                  Case Number: 3: 19-mj-23133

                                                                             Richard J Bo
                                                                             Defendant's Attorne


 REGISTRATION NO. 87933298
 THE DEFENDANT:
                                                                                                             AUG O5 2019
  IZl pleaded guilty to count( s) I of Complaint
                                           --~'------------h,,,~~r-i'if/;+.,W/,~¾¥~l--;;;-;:--;:-:+
  •    was found guilty to count( s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
 Title & Section                   Nature of Offense                                                          Count Number(s)
 8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 I
  •    The defendant has been found not guilty on count( s)
                                                                          -----~-------------
  •    Count(s) - - - - - - - - - - - - - - ' - - - - - - dismissed on the motion of the United States.

                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                               !~ TIME SERVED                             • ________ days
  IZl Assessment: $10 WAIVED IZl Fine: WAIVED
  IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Monday, August 5, 2019
                                                                           Date oflmposition of Sentence



                                                                           nifil1i:::wcK
                                                                           UNITED STATES MAGISTRATE JUDGE


 Clerk's Office Copy                                                                                                    3:19-mj-23133
